107 F.3d 17
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.William T. BARNES, Defendant-Appellant.
No. 96-55006.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 5, 1997.*Decided Feb. 7, 1997.

Before:  CANBY, HAWKINS and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
Federal prisoner William Barnes appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion to vacate his sentence for his conviction for conspiracy to possess with the intent to distribute in excess of five kilograms of cocaine in violation of 21 U.S.C. § 846 & 841(a)(1).  First, Barnes contends that jeopardy attached in prior civil forfeiture proceedings, and therefore his criminal conviction was double jeopardy.  Barnes claim is precluded, however, by the United States Supreme Court's decision in United States v. Ursery, 116 S.Ct. 2135 (1997).


3
Second, Barnes contends that he was subjected to sentencing entrapment when government agents allowed him to buy a larger quantity of narcotics than he was able to afford.  In his direct appeal, however, this court noted that Barnes raised the issue of sentencing entrapment, and in a published decision, this court found "[h]is argument is ... without merit."  United States v. Barnes, 993 F.2d 680, 684 (9th Cir.1993).  We are bound by that finding, and the district court is


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3